DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho (KR 10-2014-0144996), machine translation.
Regarding claim 1, Cho discloses a secondary battery with a gas detector comprising:
a lithium salt (para 0005);
an organic solvent (para 0005); and
gas detection tube 170 (HF indicator) (Fig. 1).
Gas detection tube 170 is formed of a transparent tube, and the inside of the tube is filled with a detection reagent that may be discolored by reacting with hydrofluoric acid, which is a main component of the gas generated inside the secondary battery (para 0028). Figure 1 to Cho is provided below.

    PNG
    media_image1.png
    572
    388
    media_image1.png
    Greyscale

Regarding claim 6, Cho further discloses positive plate 120, separator 130, and negative plate 150 (Fig. 1); the electrolyte solution of claim 1; the battery case 300 (pouch) which accommodates the electrolytic solution and electrode assembly 110 including upper part 301 and lower part 302 (Fig. 2); and a transparent window for detecting the gas detection tube (para 0019). Figure 2 provided below.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Regarding claim 7, Cho illustrates the transparent identification part is as a square/rectangle (Fig. 2). 
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (CN 1423127), machine translation.
Regarding claim 1, Wang discloses a nonaqueous titrimetric method for determining HF in electrolyte of Li ion battery comprising:
a battery electrolyte with lithium hexafluorophosphate (para 0002); 
an organic solvent (para 0005); and
an indicator BTB (para 0002).
   
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Cho (KR 10-2014-0144996), machine translation in view of Lee et al. (Dyes and Pigments 127 (2016) 133-141).
Regarding claim 2, Cho teaches the detection agent is sodium hydroxide (para 0024). Cho does not teach pyrocatechol violet.
Lee, directed to HF sensing agent, teaches a pyrocatechol violet complex (abstract).
. 
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Cho (KR 10-2014-0144996).
Regarding claims 9 and 10, Cho does not teach the size of the transparent identification part; however, such a limitation is viewed as a design choice.
It would have been obvious to one of ordinary skill in the art before the effective filing date to the transparent identification part would need to big enough to be visualized while not compromising the battery pouch. 
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (CN 1423127), machine translation.
Regarding claims 3-5, Wang teaches taking a small spoon of BTB and dissolving it in a 10 mL of methanol to form an indicator (para 0015) and then adding 7 drops (para 0016) but does not expressly quantify the express amount of indicator. However, the amounts of indicator used relative to the electrolyte solution is viewed as a result effective variable depending on the indicator used. The indicator and amount of indicator translates to how dark the color will be depending on the volume titrated. In general, one adds sufficient indicator to be able to view a color change; too little and it is difficult to see the color change and too much could change the pH or lower sensitivity.
It would have been obvious to one of ordinary skill in the art before the effective filing date to add sufficient indicator to be able to be able to determine a color change. One skilled in .
 
Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Moreover with respect to claim 6, although not presented, a recitation of where the HF indicator is actually in the electrolyte (i.e., mixed, dissolved, or equivalent based on support by the Specification) would appear to overcome the prior art above. Currently, as recited, the electrolyte solution includes a HF indicator in the solution, but not mixed in and throughout the electrolyte solution.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Paz et al. (US 2018/0254440).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS BARCENA whose telephone number is (571)270-5780.  The examiner can normally be reached on Monday-Thursday 8-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CARLOS BARCENA/Primary Examiner, Art Unit 1723